SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
68
CA 10-01977
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, SCONIERS, AND GORSKI, JJ.


CHARLES J. ZECK, JR. AND CLAUDIA ZECK,
PLAINTIFFS-APPELLANTS,

                     V                                           ORDER

VICTOR GASPAR, DEFENDANT-RESPONDENT.


MICHAELS & SMOLAK, P.C., AUBURN (MICHAEL G. BERSANI OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

SUGARMAN LAW FIRM, LLP, SYRACUSE (STEPHEN A. DAVOLI OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Ontario County (Craig
J. Doran, A.J.), entered July 26, 2010 in a personal injury action.
The order, among other things, denied in part plaintiffs’ motion for
summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court